DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The citation of the youtube video in the IDS filed 4/26/21 has not been considered because the video is currently unavailable on the website.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9, 10, 11, 12, 13, 1, 14, 15, 16, 17, 18, and 19, respectively of prior U.S. Patent No. 11,021,046. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,021,046. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention where it would be obvious to one skilled in the art to remove an element and its function from a claimed invention, namely the mounting portions and their function in patent 11,021,046, in parent claim 1, to arrive at the invention recited in claim 1 of the instant invention.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Swan (US 2,094,932) in view of Morley (US 6,851,739).
Swan discloses the claimed cover assembly including retractable mesh fabric shade 8 movable between deployed and stowed positions.  The assembly also includes a housing 5 and the shade is selectively wound and unwound around spring biased (see column 2 lines 42-48) roller 7.
Swan does not disclose that the end of the shade distal from the housing includes an “attachment” rod.
Morley discloses a retractable cover 54 which includes an “attachment” rod 86 for supporting the end of the shade distal from the roller.
It would have been obvious to one skilled in the art to provide the end of the shade distal from the housing to include an “attachment” rod as taught by Morley as an alternate manner of supporting and securely holding the end of the cover.

Claims 1-3, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fallis, III et al. (US 2005 0134096) in view of Morley (US 6,851,739) and Swan (US 2,094,932).
Fallis, III et al. disclose the claimed cover assembly including a retractable shade 80 movable between deployed and stowed positions.  The shade is positioned within housing 74. and the shade is selectively wound and unwound a roller.  The assembly is mounted on a two door SUV with a removable hard top 92.  The end of the shade distal from the roller is selectively attached to the header by way of a plurality of attachment features unnumbered yet shown in Figure 7 that would inherently cooperate with complimentary attachment features on the end of the shade.  Regarding claim 8, note that the assembly is mounted to opposing sport bars 106 as shown in Figures 7 and 8. Regarding claim 9, the cover assembly is inherently connected to the vehicle with fasteners.
Fallis, III et al. do not disclose the exact manner of supporting the end of the shade distal from the roller nor a tensioning mechanism nor a the shade being constructed from fabric.
Morley discloses a retractable cover 54 which includes an “attachment” rod 86 for supporting the end of the shade distal from the roller.
Swan discloses the claimed cover assembly including retractable mesh shade 8 movable between deployed and stowed positions.  The assembly also includes a housing 5 and the shade is selectively wound and unwound around spring biased (see column 2 lines 42-48) roller 7.
It would have been obvious to one skilled in the art to provide the end of the shade of Fallis, III et al. which is distal from the roller with an edge support in the form of a roller as taught by Morley as a manner of securely supporting an otherwise flimsy shade edge.  It would also have been obvious to one skilled in the art to construct the roller of Fallis, III et al., as modified, to be spring biased as taught by Swan to maintain the shade taut.  Regarding claim 7, it would also have been obvious to construct the shade of Fallis, III et al., as twice modified, from a fabic as taught by Swan as a type of material which is suitable for the indented purpose.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fallis, III et al. (US 2005 0134096) in view of Morley (US 6,851,739) and Swan (US 2,094,932) as applied above to claim 3 and further in view of Lin (US 2007/0175603).
Fallis, II, et al., as twice modified, disclose the claimed invention except for the specific type of attachment features including hooks on the attachment rod and loops on the vehicle header.
Lin discloses a cover assembly with a shade wound around a roller which includes attachment features comprising a loop 62 of the end of the shade cooperating with a hook 61 mounted on the vehicle.
It would have been obvious to one skilled in the art to construct the attachment features of Fallis, III, et al., as twice modified, to include a hook and a loop as taught by Lin as a manner of securing the cover to the vehicle.  It would have been an obvious matter of reversal of parts to utilize the attachment features bv locating the hook on the attachment rod and the loop on the header of Fallis, III, et al., as thrice modified, in that such reversal would involve no new or unexpected results.  See M.P.E.P. 2144.04 VI A and In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  It would also have been obvious to one skilled in the art to construct the attachment features of Fallis, III, as four times modified, with a plurality of hooks and loops because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See M.P.E.P. 2144.04 VI B and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fallis, III et al. (US 2005 0134096) in view of Morley (US 6,851,739) and Swan (US 2,094,932) as applied above to claim 5.
Fallis, III et al., as twice modified disclose the claimed invention except for the housing being made from an aluminum extrusion.
It would have been obvious to one skilled in the art to construct the housing of Fallis, III et al., as twice modified, from aluminum because such selection of a notoriously well-known material which is both light weight and strong for a vehicle structural member element is an obvious mechanical expedient in the automotive art which would involve no new or unexpected results.
Regarding the product the process limitation of “extrusion”, the claimed product is the same as the product of the prior art reference Fallis, III et al., as thrice modified and:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fallis, III et al. (US 2005 0134096) in view of Morley (US 6,851,739) and Swan (US 2,094,932) as applied above to claim 1 and further in view of Wingen et al. (US 2001/0054833).
Fallis, III et al., as twice modified, discloses the claimed assembly except for a dual shade unit.
Wingen et al. disclose an overhead cover assembly with a dual shade unit 7 within a housing.  One shade unit extending over a front occupant space and the other shade unit extending over a rear occupant space.
It would have been obvious to one skilled in the art to provide the housing of with a second shade unit which extends over a rear occupant space as taught by Wingen et al. for enhanced function to cover more of the vehicle’s occupants.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benson (US 4,828,319) discloses a cover assembly with a spin biased roller 14 and attachment elements 17, 18


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
7/10/22